UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 1, 2013 Date of Report (Date of earliest event reported) CCOM Group, Inc. (Exact name of Registrant as Specified in Charter) NEW YORK 1-6663 11-2037182 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) , HAWTHORNE, NEW JERSEY (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: 973-427-8224 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT CCOM Group, Inc. (the “Company”) on January 31, 2013 repaid with interest a $500,000 loan that Michael Goldman had made to the Company on December 10, 2012. On February 1, 2013, Mr. Goldman loaned $500,000 to the Company for the period to end on May 1, 2013 at an interest rate of 4% per annum. The Company executed a promissory note to Mr. Goldman for the loan made on February 1, 2013 in the form attached as an exhibit. Michael Goldman is the Chairman of the Board of the Company. Pursuant to the Third Amendment (as hereinafter defined), KeyBank National Association (“KeyBank”) on February 1, 2013 increased the Borrowing Base (as defined in the Third Amendment) by $500,000 for the approximate period of Mr. Goldman’s loan. The “Third Amendment” means the Third Amendment dated as of December 7, 2012 to the Credit and Security Agreement dated as of October 18, 2011, as amended to date, by and among KeyBank, the Company and certain other subsidiaries of the Company. References in this report to the Third Amendment and the promissory note are qualified in their entirety by the full text of the Third Amendment and the promissory note, copies of which are attached to this report as exhibits or are incorporated to this report as exhibits. The exhibits are incorporated into this Item 1.01 by reference. ITEM 2.03 CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT OF A REGISTRANT The information set forth in Item 1.01 is incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description Credit and Security Agreement dated October 18, 2011 by and among CCOM Group, Inc. (formerly, Colonial Commercial Corp.), Universal Supply Group, Inc., The RAL Supply Group, Inc. S&A Supply, Inc. and KeyBank National Association (“Credit Security Agreement”); incorporated herein by reference from Exhibit 10.01 to the Company's Form 8-K filed on October 19, 2011. First Amendment to the Credit Security Agreement, dated as of May 17, 2012; incorporated herein by reference from Exhibit 10.02 to the Company's Form 8-K filed on May 23, 2012. Form of Second Amendment to the Credit Security Agreement, dated as of October 24, 2012; incorporated herein by reference from Exhibit 10.03 to the Company's Form 8-K filed on October 30, 2012. Form of Third Amendment to the Credit Security Agreement, dated as of December 7, 2012, incorporated herein by reference from Exhibit 10.03 to the Company's Form 8-K filed on December 13, 2012. Form of Promissory Note dated December 10, 2012 between CCOM Group, Inc. and Michael Goldman, incorporated herein by reference from Exhibit 10.10 to the Company's Form 8-K filed on December 13, 2012. Form of Promissory Note dated February 1, 2013 between CCOM Group, Inc. and Michael Goldman, filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CCOM GROUP, INC. (Registrant) Date: February 7, 2013 /s/ William Salek William Salek Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description Credit and Security Agreement dated October 18, 2011 by and among CCOM Group, Inc. (formerly, Colonial Commercial Corp.), Universal Supply Group, Inc., The RAL Supply Group, Inc. S&A Supply, Inc. and KeyBank National Association (“Credit Security Agreement”); incorporated herein by reference from Exhibit 10.01 to the Company's Form 8-K filed on October 19, 2011. First Amendment to the Credit Security Agreement, dated as of May 17, 2012; incorporated herein by reference from Exhibit 10.02 to the Company's Form 8-K filed on May 23, 2012. Form of Second Amendment to the Credit Security Agreement, dated as of October 24, 2012; incorporated herein by reference from Exhibit 10.03 to the Company's Form 8-K filed on October 30, 2012. Form of Third Amendment to the Credit Security Agreement, dated as of December 7, 2012, incorporated herein by reference from Exhibit 10.03 to the Company's Form 8-K filed on December 13, 2012. Form of Promissory Note dated December 10, 2012 between CCOM Group, Inc. and Michael Goldman, incorporated herein by reference from Exhibit 10.10 to the Company's Form 8-K filed on December 13, 2012. Form of Promissory Note dated February 1, 2013 between CCOM Group, Inc. and Michael Goldman, filed herewith.
